Citation Nr: 1445949	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  06-31 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral eye condition.

2.  Entitlement to service connection for a left knee condition, to include osteoarthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In February 2014, the Board remanded the case for further development; the mandates of the remand have been substantially met regarding the Veteran's claim for service connection for a left knee condition, and the Board will proceed to adjudicate its appeal.  See Stegall v. West, 11 Vet. App. 268(1998).  The Veteran originally perfected an appeal that included the issue of entitlement to service connection for bilateral hearing loss; service connection for bilateral hearing loss was granted subsequent to the aforementioned remand in an August 2014 rating decision.

The issue of entitlement to service connection for a bilateral eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran's left knee osteoarthritis manifested during service or within a year after service, is causally or etiologically related to service, or that the Veteran has had continuity of symptomatology since service.


CONCLUSION OF LAW

The criteria for service connection for a left knee condition have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a May 2005 letter.  The claim was subsequently readjudicated, most recently in an August 2014 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service treatment records and medical treatment records are in the file.  Private treatment records and Social Security Administration (SSA) records have also been associated with the file. The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claims which has not been obtained.  

VA did not obtain a medical opinion; but, none was required because-as discussed below-there is no indication that the Veteran's left knee condition may be associated with service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  

For chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases, including arthritis, that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection may be granted-on a direct basis-for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  § 3.303(d).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

In making these determinations, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Veteran contends that he has a left knee condition of service origin, and filed a claim for service connection in April 2005.  

VA and private treatment records reflect that the Veteran has complained of left knee pain, been diagnosed with osteoarthritis and degenerative changes, and had a total left knee replacement in July 2004.  See, e.g., VA treatment records from July 1998, October 1998, February 1999, March 2002, March 2003, May 2003, September 2004, and May 2006; private treatment record from July 2004 (noting a total left knee replacement surgery and a diagnosis of osteoarthritis).

A January 1988 SSA treatment record notes that the Veteran had left knee surgery around ten years prior due to a motorcycle accident, and a surgical scar remains over the medial aspect of the left knee joint.  See also September 2013 VA treatment note ("left knee injury secondary to motorcycle accident"); October 1998 VA treatment record (noting a motorcycle accident in the past).

An August 2008 conference report notes that, at his local hearing before a decision review officer, the Veteran stated, in relevant part, that he had no current left knee problems and receives no treatment.  In October 2012, however, the Veteran sought VA treatment for left knee pain.

Given the foregoing, the issue before the Board is whether the Veteran's left knee osteoarthritis is related to service.  Nonetheless, the preponderance of the evidence weighs against a finding that the Veteran's left knee osteoarthritis manifested during service or shortly after service or is causally or etiologically related to service, or that the Veteran has had continuity of symptomatology since service.

Service treatment records are silent for left knee complaints or findings of osteoarthritis.  The Veteran's December 1965 separation examination reflects a normal evaluation of his musculoskeletal system, and the Veteran reported no swollen or painful joints in his December 1965 report of medical history.  Moreover, in an in-service August 1964 medical history questionnaire, the Veteran indicated that he did not receive treatment for arthritis.  The record also does not reflect that the Veteran was diagnosed with a left knee condition, including osteoarthritis, within one year after separation from service; the earliest pertinent diagnosis is from July 1998.  And, the Veteran does not contend-and the record does not reflect-that he has had continuous symptoms since service.  

Consequently, there is no indication that the Veteran's arthritis of the right knee is related to service.  Service connection is therefore not warranted on either direct or presumptive bases, including based on continuity of symptomatology.  38 C.F.R. 38 C.F.R. §§  3.303(b), § 3.303(d), 3.304, 3.307(a)(3).  

The Board has considered the Veteran's statements regarding the etiology of his left knee condition.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  But, the diagnosis and etiology of osteoarthritis requires specialized training and medical diagnostic testing and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377. 

For the foregoing reasons, the preponderance of the evidence weighs against a finding that the Veteran's left knee osteoarthritis manifested during service or shortly after service or is causally or etiologically related to service, or that the Veteran has had continuity of symptomatology since service; there is no doubt to be resolved; and the Veteran's claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a left knee condition, to include osteoarthritis, is denied.


REMAND

Further development is required prior to adjudicating the Veteran's service connection claim for a bilateral eye condition.

The Veteran contends that he has a bilateral eye condition as a result of a bamboo stick becoming stuck in his eye while serving in Vietnam, and that he has continued to experience eye problems since then.  Specifically in light of the Veteran's diagnosis of bilateral reticular degeneration in a January 2012 VA optometry note, the Board remanded the claim to obtain a VA examination, instructing, among other things, to obtain a medical opinion on whether any eye disability diagnosed since April 2005 is at least as likely as not related to the bamboo incident or service.

An April 2014 VA eye examination was afforded; but, although the examiner provided alternative diagnoses and etiology opinions, she did not address the Veteran's January 2012 bilateral reticular degeneration diagnosis, which formed the basis of the Board's remand.  An addendum opinion is required to rectify and clarify this issue.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the record reflects that the Veteran receives VA treatment.  But, the file contains his medical records only up to November 2013.  Consequently, the Veteran's treatment records since November 2013 should be obtained and associated with the file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA medical records from November 2013 forward.

2.  Upon completion of the above, return the Veteran's claims file to the examiner who conducted the Veteran's April 2014 VA eye examination for review and a supplemental addendum, or to a qualified medical professional if the examiner is unavailable. 

If the examiner determines that another examination is necessary, one should be scheduled.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

For each current eye disability identified (i.e. any eye disability diagnosed since April 2005), including the January 2012 diagnosis of bilateral reticular degeneration, the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (i.e., probability of 50 percent) that the eye disability had its onset in service, is related to the Veteran's reported eye injury in service when a piece of bamboo became stuck in his eye, or is otherwise the result of a disease or injury in service?

(b)  Which diagnosed eye conditions, if any, are refractive errors as opposed to acquired eye disabilities?

In formulating the above opinions, the examiner must acknowledge and comment on all eye disabilities diagnosed since April 2005, the Veteran's report of an eye injury in service when a piece of bamboo became stuck in his eye, and his report of a continuity of eye symptomatology in the years since that time.  For purposes of the above opinions, the examiner shall presume that the Veteran's report of an eye injury in service when a piece of bamboo became stuck in his eye is accurate.

The examiner is advised that the Veteran is competent to report an eye injury in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or continuity since service, the examiner must provide a reason for doing so.  The absence of evidence of treatment for eye problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


